Citation Nr: 1708475	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-13 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 10, 1999, rating decision for failure to grant service connection for a bladder disorder.

2.  Entitlement to an effective date prior to January 20, 2006 for the grant of service connection for sensory urgency of the bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claims were remanded by the Board in October 2009, April 2012 and May 2013.  

In July 2009 the Veteran testified at a Board hearing at the RO before the undersigned.   A transcript of the proceeding is of record.

The May 2013 Board decision remanded the Veteran's effective date claim instructing the RO to issue a rating decision clarifying the appropriate effective date for the grant of service connection for sensory urgency of the bladder.  The July 2006 rating decision on appeal assigned a January 20, 2006 effective date.  Although the RO made no subsequent adjudication changing the effective date, subsequent rating decision code sheets listed the effective date of service connection as December 3, 1998.  In May 2014, the RO issued a corrective rating decision so that the correct, January 20, 2006, effective date is reflected by the rating code sheets.  

The May 2013 Board remand also instructed the RO to issue a statement of the case regarding the Veteran's claim of CUE in the March 1999 rating decision.  The RO issued a statement of the case and the Veteran submitted a timely substantive appeal.  Accordingly the CUE claim is now in appellate status before the Board.

On June 27, 2014, the RO received correspondence from the Veteran regarding a June 17, 2013 rating decision evaluation of a lumbar spine disability.  The RO has not responded to the Veteran's correspondence and this is referred to the RO to consider for whatever action it deems appropriate.


FINDINGS OF FACT

1.  The Veteran submitted his original claim in December 1998 and specified on his claims form that he was seeking service connection for a urinary tract problem.

2.  The evidence of record at the time of the March 10, 1999 rating decision did not indicate that the Veteran had any current urinary disability.

3.  The March 1999 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

4.  A claim for service connection for a bladder disability was first received by VA on January 20, 2006. 


CONCLUSIONS OF LAW

1.  The March 1999 rating decision did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016). 

2.  The criteria for an effective date prior to January 20, 2006, for the award of service connection for sensory urgency of the bladder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veteran asserts that there was CUE in a March 1999 rating decision for failing to grant service connection for urinary frequency.  He testified in July 2009 that July 1996 service treatment records (STRs) show that he complained of urinary frequency and night nocturia.  He reported that when he filled out his original claim for service connection, his representative had him put down that he had a urinary tract problem.  The Veteran asserted that the March 1999 VA rater erred in not noting that the STRs showed urinary frequency and not understanding that the Veteran was seeking service connection for urinary frequency rather than for a urinary tract infection.  

With regards to the Veteran's CUE claim, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A (a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411. 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  The section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here, however, inasmuch as the Veteran did not appeal the March 1999 rating decision. 

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105 (a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The March 1999 rating decision is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016). 

Regarding alleged error in the March 1999 decision, the Veteran asserts that although his original claim indicated that he was seeking service connection for a urinary tract problem, he was actually seeking service connection for a bladder problem.  He maintains that the March 1999 rating decision contains CUE for not adjudicating a claim for service connection for his bladder disability.  He points out that his STRs contain bladder complaints and that the VA rater should have known that he was actually seeking service connection for a bladder disability.  He asserts that due to this error he was not awarded service connection for sensory urgency of the bladder at an earlier date.

The Board has reviewed the documents of record at the time of the March 1999 rating decision.  The Veteran's original claim, received in December 1998, specifically requested service connection for a urinary tract problem.  There is no indication that the Veteran ever requested service connection for a bladder disorder prior to the March 1999 rating decision.  The Board further notes that the STRs show that the Veteran was treated for urethritis, a urinary tract disorder, in August 1989.  In light of the Veteran specifying that he was seeking service connection for a urinary tract disorder, and in light of the STRs showing treatment for a urinary tract disorder during service, the record indicates that the March 1999 rating decision adjudicated the proper claim.

The Board finds that the Veteran's assertion that the March 1999 rating decision should have adjudicated a claim of service connection a bladder disorder is a disagreement with the weighing of the evidence and the factual determinations the RO reached, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403 (d).  As there was no evidence of a current bladder disorder at that time, a review of the rating decision narrative itself simply fails to compel any conclusion that it is absolutely clear that a different result would have ensued, i.e., that service connection would have been granted for a bladder disorder not specifically identified by the Veteran, and not indicated to be present by the evidence. 

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for his sensory urgency of the bladder, is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE. 

Therefore, the Board finds that the March 1999 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the March 1999 rating decision that did not award service connection for a bladder disorder.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE. 

Effective Date 

With regard to the Veteran's earlier effective date claim, the appeal arises from the Veteran's disagreement with the initial assignment of an effective date following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decisions and statements of the case (SOC) has already provided the claimant with the notice of the law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

The July 2006 rating decision on appeal granted service connection for sensory urgency of the bladder, effective from January 20, 2006.  On his August 2006 notice of disagreement the Veteran asserted that he submitted a claim for a urinary frequency disability in December 1998.  He noted that although his December 1998 original claim form stated that he sought service connection for a urinary tract problem, the components that comprise the urinary tract include the kidneys, renal pelvis, ureter, urinary bladder and urethra.  The Veteran maintains that his claim for a "urinary tract problem" encompassed a claim for service connection for a bladder disorder.  He noted that urethritis was only mentioned once in his STRs, but urinary urgency was mentioned several times in his STRs.  The Veteran asserted that the VA rater made an honest mistake in focusing on the urethra rather than noting the more frequent complaints of urinary frequency during service.  

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought."  38 C.F.R. § 3.155 (a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case the Board finds no document in the claims file dated prior to January 20, 2006 in which the Veteran claimed service connection for a bladder disorder.  The Board has considered the Veteran's assertions that his December 1998 claim for service connection for a urinary tract problem encompassed a claim for service connection for a bladder disorder.  However, even if such were to be the case, the fact remains that no current bladder disorder or current urinary tract disorder was shown at that time of the March 1999 rating decision that denied service connection for urethritis.  Furthermore, the Veteran did not appeal that decision and that decision is final.  The Board notes that, absent a finding of CUE, an effective date prior to the March 1999 final RO decision is precluded.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As noted above, the criteria have not been met for reversing or revising the March 1999 RO decision on the basis of CUE, and accordingly, there is no basis for establishing an effective date prior to January 20, 2006, based on CUE in the March 1999 rating decision.  Subsequent to the March 1999 rating decision, and prior to January 20, 2006, the Veteran did not submit any document that could be interpreted to be a claim for service connection for a bladder disorder. 

Regardless, the Board does not consider the Veteran's specific claim for service connection for a urinary tract problem in December 1998 to be a claim for service connection for a bladder disorder.  As noted above the Veteran experienced a urinary tract disorder during service, (urethritis) so it was logical for the RO to take the Veteran's claim at face value.  Furthermore, he did not contact VA at the time of the March 1999 rating decision to indicate to VA that he really meant he was seeking service connection for a bladder disorder.  Thus the Board finds that the Veteran did not submit a claim for service connection for a bladder disorder at any time prior to January 20, 2006.  Consequently, the criteria for an effective date prior to January 20, 2006, for the grant of service connection for tinnitus, have not been met.  38 C.F.R. § 3.400.

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to January 20, 2006 for the grant of service connection for sensory urgency of the bladder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



							(CONTINUED ON NEXT PAGE)


 
ORDER

A March 10, 1999, rating decision contained no CUE for failure to grant service connection for a bladder disorder.

An effective date prior to January 20, 2006, for the grant of service connection for sensory urgency of the bladder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


